Title: To Thomas Jefferson from William Roberts, 18 July 1804
From: Roberts, William
To: Jefferson, Thomas


               
                  Wednesday Morng. 18 July 1804
               
               Mr Roberts of Norfolk after conferring on himself the Satisfaction of paying his respects in Company with his Sister Mrs. Taylor to Mr. Jefferson last Summer, at Monticello, amused himself with taking various drawings of the Scenery through which he passed. Two of these Views being, he believes, favourites of Mr. Jefferson, he has had them copied in Oil Colours, and will be gratified by the President’s acceptance of them. He will take the Liberty of renewing his respect this morning—
            